               Case 1:18-cv-11693-GBD Document 1 Filed 12/13/18 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRIGITTE STELZER,

                                   Plaintiff,                     Docket No. 18-cv-11693

           - against -                                            JURY TRIAL DEMANDED

 BARSTOOL SPORTS, INC.

                                   Defendant.


                                            COMPLAINT

          Plaintiff Brigitte Stelzer (“Stelzer” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Barstool Sports, Inc., (“Barstool” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of a raccoon, owned

and registered by Stelzer, a New York-based professional photographer. Accordingly, Stelzer

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 1:18-cv-11693-GBD Document 1 Filed 12/13/18 Page 2 of 8



        3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

        5.      Stelzer is a professional photographer in the business of licensing her photographs

to online and print media for a fee having a usual place of business at 22-39 74th Street, East

Elmhurst, NY 11370.

        6.      Upon information and belief, Barstool is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 15

West 27th Street, New York, NY 10001.

        7.      At all times material, hereto, Barstool has owned and operated a website at the

URL: www.barstoolsports.com (the “Website”).

        8.      Defendant is a for-profit entity.

        9.      Defendant publishes news content on the Website.

        10.     Defendant has been sued for copyright infringement in this District eleven times

over the last three years.

        11.     Prior to Defendant’s unauthorized publication of the Photograph in this action,

Defendant has been sued for copyright infringement eight times in this District.



                                    STATEMENT OF FACTS

        A.      Background and Plaintiff’s Ownership of the Photograph

        12.     Stelzer photographed a raccoon in a natural environment (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.
             Case 1:18-cv-11693-GBD Document 1 Filed 12/13/18 Page 3 of 8



       13.      Stelzer then licensed the Photograph to the New York Post.

       14.      On July 21, 2018, the New York Post ran an article that featured the Photograph

entitled “Dozens of raccoons die from viral ‘zombie’ outbreak in Central Park.” See URL

https://nypost.com/2018/07/21/dozens-of-raccoons-die-from-viral-zombie-outbreak-in-central-

park/. Brigitte’s name was featured in a gutter credit identifying her as the photographer of the

Photograph. A true and correct copy of the New York Post article is attached hereto as Exhibit

B.

       15.      The New York Post included an authorship credit (also known as a “gutter

credit”) below the Photograph which clearly identified Stelzer as the author of the Photograph.

       16.      Stelzer is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       17.      The Photograph was registered with the United States Copyright Office and was

given registration no. VA 2-120-549, with effective date of September 25, 2018 (the “549

Registration”). Attached as Exhibit C is a true and correct copy of the 549 Registration.

       18.      The content title of the Photograph, as listed on the face of the 549 Registration, is

“7.21.18 Raccoon.Stelzer.jpg.” See Exhibit C.

       B.       Defendant’s Infringing Activities

       19.      On or about July 23, 2018, Barstool ran an article on the Website entitled “Bring

On The Raccoon Zombie Apocalypse.” See URL

https://www.barstoolsports.com/barstoolu/bring-on-the-raccoon-zombie-apocalypse/ (the

“Article”)

       20.      The Article prominently features the Photograph. A true and correct copy of the

Article is attached hereto as Exhibit D.
           Case 1:18-cv-11693-GBD Document 1 Filed 12/13/18 Page 4 of 8



        21.     Barstool did not license the Photograph from Plaintiff for its Article.

        22.     Barstool did not have Plaintiff’s permission to publish the Photograph on its

Website.

        23.     Prior to publishing the Photograph on the Website, Defendant did not

communicate with Plaintiff.

        24.     Before filing this lawsuit, there was no communication between Plaintiff and

Defendant.

        25.     Upon information and belief, Defendant removed Stelzer’s authorship credit when

it distributed the Article on its Website.

                            FIRST CLAIM FOR RELIEF
                 (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

        26.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-25 above.

        27.     Barstool infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website.

        28.     Barstool is not, and has never been, licensed or otherwise authorized to reproduce,

publically display, distribute and/or use the Photograph.

        29.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        30.     Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, i.e., in reckless disregard of Plaintiff’s rights.
           Case 1:18-cv-11693-GBD Document 1 Filed 12/13/18 Page 5 of 8



        31.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

        32.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

        33.     Plaintiff is further entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                           (17 U.S.C. § 1202)

        34.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-33 above.

        35.     A gutter credit constitutes copyright management information for purposes of 17

U.S.C. § 1202(b).

        36.     Upon information and belief, Defendant copied the Photograph from the New

York Post which contained a gutter credit underneath the Photograph stating “Brigitte Stelzer”

and distribute it on the Website without the gutter credit.

        37.     Upon information and belief, Barstool knowingly removed copyright

management information identifying Plaintiff as the photographer of the Photograph or, in the

alternative, distributed the Article having reasonable grounds to know that Plaintiff’s copyright

management information had been removed.

        38.     Upon information and belief, Barstool’s removal and/or alteration of the

aforementioned copyright management information was made without the knowledge or consent

of Plaintiff.
            Case 1:18-cv-11693-GBD Document 1 Filed 12/13/18 Page 6 of 8



       39.     Upon information and belief, the alteration and/or removal of said copyright

management information was made by Barstool knowingly and with the intent to induce, enable,

facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph. In the

alternative, Barstool had reasonable grounds to know that alteration and/or removal of said

copyright management information would induce, enable, facilitate, or conceal its infringement

of Plaintiff’s copyright in the Photograph.

       40.     The conduct of Barstool described herein violates 17 U.S.C. § 1202(b).

       41.     As a result of the wrongful conduct of Barstool as alleged herein, Plaintiff is

entitled to recover from Barstool the damages sustained, and will be sustained, and any gains,

profits and advantages obtained by Barstool because of its violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.

       42.     Alternatively, Plaintiff may elect to recover from Barstool statutory damages

pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at least $2,500 up to $25,000 for each violation of

17 U.S.C. § 1202(b).

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Barstool be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Defendant Barstool be ordered to remove the Photograph from the Website;

       3.      That Defendant Barstool be adjudged to have removed and/or altered copyright

               management information in violation of 17 U.S.C. § 1202(b).

       4.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement
            Case 1:18-cv-11693-GBD Document 1 Filed 12/13/18 Page 7 of 8



               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504(c);

       5.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $25,000 for each instance of removal and/or alteration of

               copyright management information committed by Defendant pursuant to 17

               U.S.C. § 1203(c);

       6.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       7.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       8.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       9.      That Plaintiff be awarded pre-judgment interest; and

       10.     Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       December 13, 2018
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/jameshfreeman
Case 1:18-cv-11693-GBD Document 1 Filed 12/13/18 Page 8 of 8



                                      James H. Freeman, Esq.
                                      11 Sunrise Plaza, Suite 305
                                      Valley Stream, New York 11580
                                      Tel: (516) 233-1660
                                      jf@LiebowitzLawFirm.com

                                      Attorneys for Plaintiff
